Citation Nr: 1427515	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus from February 1, 2007, and in excess of 30 percent from August 23, 2012, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a March 2012 rating decision, the Veteran was awarded an increased rating for her service-connected bilateral pes planus, resulting in a 10 percent rating effective February 1, 2007.  Subsequently, in a November 2012 rating decision, the Veteran was awarded a 30 percent rating for her bilateral pes planus, effective August 23, 2012.  Therefore, the increased ratings constitute a partial grant of benefits, such that the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Prior to January 27, 2009, the Veteran's bilateral pes planus has been manifested by pain on manipulation and use of the feet; objective evidence of marked deformity, characteristic calluses, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation have not been shown.

2.  From January 27, 2009, forward, the Veteran's bilateral pes planus has been manifested by marked deformity (abduction), accentuated pain on the use of the feet, swelling, and characteristic callosities, but not marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation. 




	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, for the Veteran's bilateral pes planus have not been met from January 27, 2009, forward.  §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

Here, the Veteran's bilateral pes planus has been assigned a staged rating under Diagnostic Code 5276, with a 10 percent rating effective February 1, 2007, and a 30 percent rating effective August 23, 2012.

Under Diagnostic Code 5276, moderate pes planus, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, warrants a 10 percent rating.  Severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 30 percent rating for bilateral disability.  Pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, warrants a 50 percent for bilateral disability.  

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013). 

Turning to the evidence of record, the Veteran sought to establish care at the Hampton VA Medical Center in April 2007.  At that time, she reported experiencing pain in her feet since service.  The Veteran was referred to podiatry, where she was provided ankle braces and custom inserts.  

The Veteran sought treatment with "Dr. E.G." in May 2007, which resulted in a diagnosis of bilateral flexible pes planus.  Dr. E.G. noted the Veteran had good active range of motion in the foot, and there was no pain on eversion or inversion of the foot versus resistance.  Dr. E.G. also indicated the Veteran had normal sensation with good pulses and circulation. 

In a September 2007 statement, the Veteran described pain and swelling in her feet, facilitated by exercise.  She reported being unable to go barefoot in her own home because she requires support for her feet.  The Veteran further explained that she has difficulty walking or standing for prolonged periods of time, which caused her to quit her job at Kohl's Department store.  The Veteran indicated that she takes "constant breaks to rest" in order to complete daily activities, such as cooking and cleaning. 

At a May 2008 VA examination, the Veteran reported aching, sharp, and throbbing pain in her feet relieved by rest.  Again, the Veteran reported an inability to walk without some sort of support on her feet.  The Veteran also reported pain, swelling, and fatigue when walking or standing.  X-rays confirmed bilateral pes planus, but the examiner found there was no effect on the Veteran's usual occupation.  

In June and July 2008 statements, the Veteran described symptoms and indicated that she has had no relief from physical therapy, orthotics, injections, or inserts.  She also stated that her corns and calluses cause pain when she is wearing shoes.  

VA treatment records from January 27, 2009 contain a diagnosis of pes planus with pain and a finding of forefoot abduction bilaterally.  The physician indicated the weight bearing line was medial to the great toe and noted pain with repeated toe raises.  Ultimately, the physician recommended custom inserts and vocational rehabilitation or education to "avoid labor intensive employment." 

February 2009 VA records note both feet had normal range of motion, and there was no edema, erythema, tenderness, or reproducible tenderness of the feet.  Slight edema was noted behind the malleolus of the left foot, only.  

An April 2011 certificate of illness or injury certified to the Veteran's employer that the Veteran was disabled for one day due to foot pain but could resume regular duties the following day.  The physician instructed the Veteran to avoid prolonged standing and walking for at least six weeks while custom inserts would be constructed to help with foot pain.   

On August 23, 2012, the Veteran underwent a VA foot examination.  The examiner noted the Veteran's report of pain in both feet, including the balls of her feet.  The Veteran reported only being able to stand for five minutes before the onset of pain and that she constantly shifts her weight to alleviate foot pain.  The Veteran reiterated that the wears shoes all the time, even at home, to include her custom inserts.  

In addressing the Veteran's symptoms, the examiner found that there was indication of swelling on use of the left foot.  Furthermore, there was evidence of characteristic calluses and marked pronation of both feet.  However, there was no indication of pain on manipulation of either foot, nor was there marked inward displacement or severe spasm of the tendo Achilles on manipulation.  The Veteran did not have extreme tenderness of plantar service of either foot, and her weight bearing line did not fall over the medial or great toe.  The Veteran did not report the use of any assistive devices.  The examiner concluded that the Veteran's pain with prolonged standing and walking impacted her ability to work.

After careful review of the lay and medical evidence, the Board finds that a rating in excess of 10 percent is warranted prior to August 23, 2012.  Specifically, as of January 27, 2009, the record reflects objective evidence of a marked deformity of both feet.  On that date, VA treatment records noted forefoot abduction bilaterally.  The Veteran's statements, most notably in June and July of 2008, also reflect the presence of calluses, which was reaffirmed by the August 2012 VA examiner.  Additionally, the Board finds that the Veteran's reports of swelling of the feet on use, pain, and limitations in weight-bearing activities are competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the evidence of record demonstrates that the Veteran's bilateral pes planus more closely approximates the criteria contemplated by a 30 percent rating evaluation from January 27, 2009, forward.

However, a rating in excess of 30 percent is not warranted in this case.  Indeed, the first record of marked pronation appeared in January 2009.  Moreover, the August 2012 VA examination was negative for marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation.  

In sum, the Board finds that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for a 30 percent evaluation, and no more, under Diagnostic Code 5276, from January 27, 2009, forward.  38 C.F.R. § 4.3, 4.7, 4.71a.  There is no basis for further staged rating of the Veteran's disability, and the preponderance of the evidence is against assignment of any higher rating than that already assigned.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also reviewed the remaining diagnostic codes relating to foot disabilities and finds that they do not provide a basis for a higher or separate rating.  Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) have a maximum disability ratings of 10 percent and would not result in a rating in excess of that assigned for the Veteran's pes planus.  Accordingly, these rating codes are not for application.  Moreover, the evidence of record does not show acquired claw foot or malunion or nonunion of the tarsal or metatarsal bones, and Diagnostic Codes 5278 and 5283 are therefore also not for application.  The Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral pes planus condition.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Under certain circumstances additional disability could be awarded under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those circumstances are not present in this case, as the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The rating for pes planus is not predicated on limitation of motion.  Moreover, pain on manipulation and use is among the criteria specifically considered when assigning a disability evaluation for pes planus under Diagnostic Code 5276.  Thus, no further consideration pursuant to the Court's holding in DeLuca is warranted in this appeal.

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran is still employed.  Although the Veteran reported quitting her job at Kohl's Department store because of foot pain facilitated by prolonged standing, in her July 2008 statement, the Veteran reporting working at Home Depot in a primarily sedentary position.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral pes planus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Specifically, the criteria for bilateral pes planus contemplates the Veteran's reported symptoms of pain on the use and manipulation of the feet, to include standing and walking, swelling of the feet, use of orthopedic shoes, and calluses.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an April 2008 letter to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, private treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners with regard to examinations of her feet.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

A 30 percent rating, but no higher, is granted for service-connected bilateral pes planus from January 27, 2009, forward.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


